DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31-34 & 36-38, 40-44 & 46-49 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Kim et al (US20170110169).

Regarding claim 31, Kim discloses a memory controller generating plural signals to a memory (FIG 9B; controller 200c generating 11,23,15 U 17 to a memory 100c), the memory controller being connected with the memory(FIG 9B; 200c connected to 100c), wherein the memory controller outputs a clock signal and command/address signals to the memory and receives a first sampled content or a second sampled content through a plurality of data signals from the memory in response to a control signal (FIG 9B & 11; [0106-0108 discloses  command signals CA1 and CA2 transmitted from  memory controller 200c in control signal CA_T e.g., response to arising edge CK_INT1 rising edge of CK to acquire Pattern F2 and a falling edge INT1_INT2 of CK of acquire pattern G2], wherein Pattern F2 and Pattern G2 on DQ[13:8] in response to DQ signal), wherein the memory controller is configured to program a specified bit of a mode register of the memory using the control signal (FIG 13A; S209). 

Regarding claim 32, Kim discloses wherein the memory controller includes n pins to transmit the command/address signals and m pins to transmit the plurality of data signals, m is larger than n, and m is smaller than 2n (FIG 9B and 11; [0097-0099] discloses having e.g., CA1 less than DQ line e.g., R_DATA and Data, CA1 is greater when having patterns e.g., A-E). 
Regarding claim 33, Kim discloses wherein the memory is configured to output the first sampled content when the control signal is in a first state signal(FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response to rising edge CK_INT1 rising edge of CK to acquire Pattern F2 on high mode), and configured to output the second sampled content when the control signal is in a second state signal (FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response a falling edge INT1_INT2 of CK of acquire pattern G2 in low mode and outputs G2 on DQ[13:8]).
Regarding claim 34, Kim discloses wherein the memory controller is configured to transmit the control signal to the memory (FIG 9B & 11; [0106-0108 discloses command signals CA1 and CA2 transmitted from memory controller 200c in control signal CA_T e.g., response to arising edge CK_INT1 rising edge of CK to acquire Pattern F2 and a falling edge INT1_INT2 of CK of acquire pattern G2 being transmitted to the memory 100c). 
Regarding claim 36, Kim discloses wherein a data signal of the plurality of data signals is the control signal (FIG 9B CA_T being inputted into CA and CA1 being generated wherein response to arising edge CK_INT1 rising edge of CK to acquire Pattern F2 and a falling edge INT1_INT2 of CK of acquire pattern G2], wherein Pattern F2 and Pattern G2 on DQ [13:8] in response to DQ signal).
Regarding claim 37, Kim discloses wherein the first sampled content is sampled in response to a first edge of the clock signal of a first type FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response to rising edge CK_INT1 rising edge of CK to acquire Pattern F2 on high mode and outputs F2 on  DQ[13:8] and the second sampled content is sampled in response to a second edge of the clock signal of a second type(FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response a falling edge INT1_INT2 of CK of acquire pattern G2 on low mode and outputs G2 on DQ[13:8]).
Regarding claim 38, Kim discloses wherein the first type is a rising edge and the second type is a falling edge (FIG 11; rising edge and a falling edge).
Regarding claim 40, Kim discloses wherein the memory is a DRAM and the memory controller is configured to control the DRAM (FIG 9B; [0036] 100c is DRAM and 200c is controlling 200c). 
Regarding claim 41, Kim discloses wherein the memory controller receives the first sampled content and the second sampled content through different data signals of the plurality of data signals (FIG 11; CA1 Pattern F1 on DQ [13:8] of Pattern F2 and Pattern G1 on Pattern G2). 
Regarding claim 42, Kim discloses wherein the memory controller is configured to receive the first sampled content and the second sampled content simultaneously (FIG 9; 200c receives the contents from DATA I/0 circuits).
Regarding claim 43, Kim discloses wherein the first sampled content is sampled in response to a first edge of the clock signal of a first type (FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response to rising edge CK_INT1 rising edge of CK to acquire Pattern F2 on high mode),  and the second sampled content is sampled in response to a second edge of the clock signal of a second type(FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response a falling edge INT1_INT2 of CK of acquire pattern G2 in low mode and outputs G2 on DQ[13:8]).
Regarding claim 44, Kim discloses wherein the first type is a rising edge and the second type is a falling edge (FIG 11; rising edge and a falling edge).
Regarding claim 46, Kim discloses wherein the memory controller receives the first sampled content and the second sampled content through the same data signals of the plurality of data signals(FIG 9; 200c receives the contents from DATA I/0 circuits).
Regarding claim 47, Kim discloses wherein the memory controller is configured to receive the first sampled content and the second sampled content sequentially (FIG 11; Pattern F2 on high mode and Pattern G2 in low mode sequentially). 
Regarding claim 48, Kim discloses wherein the first sampled content is sampled in response to a first edge of the clock signal of a first type(FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response to rising edge CK_INT1 rising edge of CK to acquire Pattern F2 on high mode) and the second sampled content is sampled in response to a second edge of the clock signal of a second type(FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response a falling edge INT1_INT2 of CK of acquire pattern G2 in low mode and outputs G2 on DQ[13:8]).
Regarding claim 49, Kim discloses wherein the first type is a rising edge and the second type is a falling edge (FIG 11; rising edge and a falling edge).





Allowable Subject Matter
Claims 39 ,45 & 50-51 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim 31. 


Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.  The applicant has stated in the remark sections pages 1-2 that “Kim fails to disclose any mode register, much less a controller configured to program a specified bit of the mode register of the memory using the control signal”.  The examiner respectfully disagreed.  Accordingly, to [0081-0082] the ctrl signal is a command busy training selection signal CBT_Sel, and the data signal line (DQ0-DQm-1) is different from the CBT_Sel, how is it a data signal of the plurality of data signals is the control signal,”, can be the control signal? There are clearly two different signals, CBT_sel as ctrl signal and the plurality of data signals are [DQ0-DQm_2].  The data control signal is not defined until claim 36, therefore the ctrl signal is defined as any ctrl signal.  Furthermore, there is no mention of what the use of a mode register is except that it can have some kind of bit hold placed in order to program.  Therefore, 120a e.g., mode register receives CA1 and CS in response to CA_T.  When the Cs signal is high, 120 latches CA1 to generate CA2. Furthermore, claim 31 cites “a first sampled content or a second sampled content”, which only one of the CA is needed and any control signal can be applied in order to maintain the rejection. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Konstinsky et al (US20140189224) discloses a memory receiving plural signals from a memory controller(Fig 2 & 4; para 19 & 95 discloses a memory receiving a plural signals CAs  from a memory controller) , wherein the memory samples command/address signals transmitted from the memory controller (Fig 2 discloses memory samples  CA0-CA3 transmitted from the memory controller). 
Ware et al (US20130083611) a memory system with a memory controller and a memory(Fig 4 & 6), the memory controller being connected with the memory,: the memory sampling command/address signals transmitted from the memory (Fig 6; CA{2:0); and the memory selectively outputting one of the first sampled content and the second sampled content through a plurality of data signals to the memory controller in response to a control signal (Fig 6; CA [2:0] comprising patterns A A’, B B’ outputted on DQ[7:0] in response to a control signal SelCA).
Wu et al (US9449660) discloses pattern OLD between t0-t1 when EN_2 is low state, and acquires t1-t4 pattern NEW when EN_2 is high).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/               Primary Examiner, Art Unit 2827